6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 1 of 10




                                                    19-cv-323-RAW
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 2 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 3 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 4 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 5 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 6 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 7 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 8 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 9 of 10
6:19-cv-00323-RAW Document 2 Filed in ED/OK on 09/24/19 Page 10 of 10
